PER CURIAM.
Appellant, a sexual offender who is also a sexual predator, challenges his conviction for failure to comply with statutory registration requirements. Because the State charged Appellant with violating a statute that does not apply to him, the conviction must be reversed.
The State filed an information charging Appellant with failure of a sexual offender to report a change in residence pursuant to subsections 943.0485(4) and 943.0435(9), Florida Statutes (2004). It is undisputed, however, that, although Appellant is a sexual offender, he is also a sexual predator. Because section 943.0435, by its express terms, “does not apply to a sexual offender who is also a sexual predator,” Appellant cannot be convicted of the crime with which he was charged, and the trial court erred when it denied Appellant’s motion for judgment of acquittal. § 943.0435(5), Fla. Stat. (2004).
REVERSED.
TORPY, LAWSON and EVANDER, JJ., concur.